Order entered November /b, 2012




                                               In The
                                    Court of ZtppeaW
                           fifth Micitritt of Texao at 1113affass
                                       No. 05-11-01201-CR

                             RONNIE MONTGOMERY, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F09-20347-H

                                             ORDER
       This Court previously ordered the trial court clerk to file a supplemental clerk's record in

this cause containing a copy of the Motion to Revoke Probation filed on or about June 22, 2011.

Thereafter, we received a letter from the Dallas County District Clerk asserting that the record

includes three Motions to Revoke filed on the following dates: August 10, 2009; December 16,

2009; and August 4, 2010. The District Clerk asserted there is no record of a Motion to Revoke

dated June 22, 2011 in this cause.

       We therefore ORDER the trial court to conduct a hearing to determine .

               (1) Whether a copy of a Motion to Revoke Probation filed on
                   about June 22, 2011 exists;

               (2) If such a copy exists, whether the parties will stipulate that the
                   copy is an accurate copy. If the parties so agree, the trial court
                    shall deliver a copy of the Motion to Revoke to the trial court
                    clerk for inclusion in a supplemental record.

                (3) If the parties cannot agree, the trial court shall then determine
                    what constitutes an accurate copy of the missing motion.

                (4) If no copy exists, the trial court shall make a finding to that effect.

        The trial court is ORDERED to transmit a supplemental record containing the written

findings of fact and a copy of the substituted motion, if one exists, to this Court no later than

thirty days from the date of this order. This case is set for submission on January 30, 2013, so

time is of the essence.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty (30) days from the date of this order or when the supplemental record is

received, whichever is earlier.



                                                        PRESIDING JUSTICE